       Case 2:20-cv-00328-DLR Document 25 Filed 05/29/20 Page 1 of 4




 1
 2
 3
 4
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                              FOR THE DISTRICT OF ARIZONA
 8
 9   Neighbors of the Mogollon Rim                    No. CV-20-00328-PHX-DLR
     Incorporated,
10                                                    SCHEDULING ORDER
                          Plaintiff,
11
     v.
12
     United States Forest Service, et al.,
13
14                        Defendants.

15         On May 28, 2020, the parties submitted their Joint Rule 26(f) Report (Doc. 22).

16   After review of the proposed case management plan, the Court adopts the parties proposed

17   deadlines and incorporates them here. Accordingly;

18   IT IS HEREBY ORDERED:

19         1.     Deadline for Joining Parties, and Amending Pleadings. Motions to join

20   parties or for leave to amend pleadings shall be filed by August 14, 2020.

21         2.     Administrative Record.

22                a.      Federal Defendants will lodge the Forest Service’s AR with the Court

23         on thumb drives, DVDs, and/or CDs in PDF format on or before Friday, June 26,

24         2020. Federal Defendants will lodge the Fish and Wildlife Service’s AR with the

25         Court on thumb drives, DVDs, and/or CDs in PDF format on or before Friday, July

26         24, 2020.

27                b.      Plaintiff will inform Federal Defendants of any objections to either

28         AR on or before Friday, August 14, 2020.
     Case 2:20-cv-00328-DLR Document 25 Filed 05/29/20 Page 2 of 4




 1
                 c.    Plaintiff and Federal Defendants will engage in good-faith efforts to
 2
         resolve any of Plaintiff’s objections to the ARs on or before Friday, August 21,
 3
         2020.
 4
                 d.    Plaintiff will file any motion challenging the sufficiency of either AR
 5
         or seeking leave to submit extra-record evidence (other than standing declarations)
 6
         on or before Friday, August 28, 2020. Any disputes regarding the scope,
 7
         sufficiency, or content of the Administrative Records not raised during consultation
 8
         of the Parties and by Motion by this deadline will be deemed to have been waived.
 9
         This waiver does not apply to any objections that Plaintiff may have to any
10
         supplementation or completion of the Administrative Records that Federal
11
         Defendants may produce after the deadline for Plaintiff’s motion, and that are not
12
         otherwise agreed to by the Parties.
13
         3.      Motions for Summary Judgment.
14
                 a.    Plaintiff will file its motion for summary judgment, memorandum in
15
         support, statement of material facts, and standing declaration(s) on or before Friday,
16
         September 11, 2020, or, if there are any motions challenging the sufficiency of the
17
         records or motions for leave to submit extra-record evidence, 4 weeks after the
18
         Court resolves those challenges. Plaintiff’s summary judgment motion and
19
         memorandum will not exceed 35 pages combined (not including the separate
20
         statement of facts). Any claims not raised in Plaintiff’s opening summary judgment
21
         motion and memorandum will be deemed to have been waived.
22
                 b.    Federal Defendants will file their combined cross-motion for
23
         summary judgment and opposition to Plaintiff’s motion for summary judgment,
24
         along with a statement of facts, on or before Friday, October 23, 2020, or 6 weeks
25
         after Plaintiff’s motion for summary judgment is filed. Federal Defendants’
26
         combined cross-motion and opposition will not exceed 35 pages (not including the
27
         statement of facts).
28

                                               -2-
       Case 2:20-cv-00328-DLR Document 25 Filed 05/29/20 Page 3 of 4




 1
                   c.      Plaintiff will file its combined reply in support of its motion for
 2
            summary judgment and opposition to Federal Defendants’ cross-motion for
 3
            summary judgment on or before Friday, November 20, 2020, or 4 weeks after
 4
            Federal Defendants’ cross-motion for summary judgment is filed. Plaintiffs’ reply
 5
            will not exceed 25 pages. The Parties agree that it is generally not appropriate to
 6
            raise new issues in summary judgment reply briefs that were not raised in the
 7
            summary judgment opening briefs, or that are not responsive to arguments raised in
 8
            the opposing party’s summary judgment response briefs.
 9
                   d.      Federal Defendants will file their reply in support of their cross-
10
            motion for summary judgment on or before Friday, December 18, 2020, or 4 weeks
11
            after Plaintiff’s reply is filed. Federal Defendants’ reply will not exceed 25 pages.
12
            The Parties agree that it is generally not appropriate to raise new issues in summary
13
            judgment reply briefs that were not raised in the summary judgment opening briefs,
14
            or that are not responsive to arguments raised in the opposing party’s summary
15
            judgment response briefs.
16
            If the Court rules in Plaintiff’s favor on one or more of Plaintiff’s claims on the
17
     merits, the parties will confer and propose a briefing schedule for remedy within 14 days
18
     of the Court’s ruling.
19
            4.     The Deadlines Are Real. The parties are advised that the Court intends to
20
     enforce the deadlines set forth in this order, and they should plan their litigation activities
21
     accordingly. The Court will not extend the case processing deadlines because the parties
22
     wish to avoid litigation expense if and when they elect to pursue settlement efforts,
23
     including a settlement conference before a magistrate judge.
24
            5.     Dismissal for Failure to Meet Deadlines of This Order or of the Rules. The
25
     parties are warned that failure to meet any of the deadlines in this order or in the Federal
26
     Rules of Civil Procedure without substantial justification may result in sanctions,
27
     including dismissal of the action or entry of default.
28

                                                   -3-
       Case 2:20-cv-00328-DLR Document 25 Filed 05/29/20 Page 4 of 4




 1
            6.     Requirement for Paper Courtesy Copies. Pursuant to Section II.D.3 of the
 2
     Electronic Case Filing Administrative Policies and Procedures Manual, a paper courtesy
 3
     copy of dispositive motions and responses and replies thereto and any document exceeding
 4
     10 pages in length shall be either post-marked and mailed directly to the judge or hand-
 5
     delivered to the judge's mail box located in the courthouse the next business day after the
 6
     electronic filing. A copy of the face page of the Notice of Electronic Filing shall be
 7
     appended to the last page of the courtesy copy. Courtesy copies of documents too large for
 8
     stapling must be bound with a metal prong fastener at the top center of the document or
 9
     submitted in three-ring binders. If courtesy copies are not delivered within three days of
10
     the file date, the court may strike the pleading summarily for failure to follow court rules
11
     and this order.
12
            Dated this 29th day of May, 2020.
13
14
15
16
17                                                 Douglas L. Rayes
                                                   United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
